  8:18-cv-03057-BHH-KFM         Date Filed 12/17/18     Entry Number 27       Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT                 RECEIVED
                     FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON DIVISION                                 DEC 17 2018
LESLIE JAY SHAYNE a/k/a          )                                        U.S. DISTRICT COURT
                                                                            GREENVILLE, S.C.
Les Shayne, Petitioner           )
      Vs.                        )
                                 )
Discover Bank,                   )
Defendant/Respondent             )      REPLY TO DISCOVER BANK MOTIONS
                                 )
                                 )     Civil Action No: 8:18-cv-03057-BHH-KFM
IN RE: Leslie Jay Shayne   )
a/k/a Les Shayne, Petitioner,
                            )
                           )
IN THE MATTER OF CHARLOTTE )
SHAYNE, an incapacitated   )
person                     )




       The Discover Bank filed a Motion to sever and Remand, Motion to Seal and Motion

to Quash. The undersigned vehemently objects to all 3, and requests a hearing with oral

argument on all 3 Motions. The undersigned also requests a Pre-Trial Conference with the

Judge or federal Magistrate, and would ask for that to be set up as soon as possible.

       That this is a Reply and a response to the action brought in South Carolina brought

by Discover Bank, which was regarding my illegally frozen assets by the Greenwood House,

a nursing home located In New Jersey. The assets in question constitute all of my liquid

assets saved from 38 years of practice of legal work, and all these assets were South

Carolina generated and saved, and come from South Carolina, and any litigation should be

in South Carolina. Also, the Court in New Jersey had no jurisdiction over me to issue an

Order In that case, as I had virtually no contact with New Jersey- I had been there 3 times

in the past 50 years before this litigation and issues with my Mom, and I did not contract

with or have any agreement with the nursing home-admittedly. and in fact, tried to remove
  8:18-cv-03057-BHH-KFM         Date Filed 12/17/18     Entry Number 27      Page 2 of 18




my Mom from there, and was illegally detained from doing such. I was also never served

this Motion which resulted In the judgment itself, and the judgment was issued when I was

In the hospital with my best friend who was just diagnosed as terminal with leukemia, and

the Court failed to continue that case and proceeded forward and issued a Judgment (for

Summary Judgment), in my absence, in a matter I was not served. The other thing is that

this Judgment was for fraudulent conveyance- AND THERE WAS NONE- the Judge who

appointed me in South Carolina did a Certification stating there was no fraudulent

conveyance and the allegations were ludicrous, frivolous and ridiculous. The nursing home

received judgments totaling approximately $600,000, when their bills (including well after

the filing, were only approximately $225,000). This entire charade is a get rich quick

scheme with no basis for the nursing home. This whole matter is so ludicrous because

once I was illegally stopped from taking my Mom, by the nursing home, relative Lampl and

her attorney and the police themselves despite the fact that I had a valid Court Order and 3

Powers of Attorneys, I HAD NO CREDITORS (hard to defraud creditors when there are

none). I have accounted satisfactorily to both the Social security Administration and the

Oconee County Probate Court for all funds of my Mom.

       Lampl, the relative operating under illegal Powers of Attorneys for several years,

has spent around $1,000,000 of my Mom's lifetime savings and assets, depleting her to

ZERO. She has never accounted for that, my Mom's Court appointed attorney never made

one Inquiry about that, and the spending was ALL UNNECESSARY. I was offering my Mom

a 3 bedroom 2 bath home- a beautiful ranch home, landscaped, FOR FREE, and could

provide the 24/7 caregivers for a much lower amount than New Jersey. The greedy

nursing home, which has lied, cheated and ignored their own caregivers' expert

Certification that placing my mom in Greenwood House (see Certification by Rochelle



                                              2
  8:18-cv-03057-BHH-KFM          Date Filed 12/17/18      Entry Number 27       Page 3 of 18




Dlgg.Exhlbit 1) would put my Mom's life, limb and health in danger, and she had a 100%

chance of falling, they moved her into Greenwood House anyway, putting money over my

Mom's life. There were also Certifications that in the deteriorated condition and health my

Mom was in, the move to the nursing home would be dangerous, and she was susceptible

to illness and diseases. Both dangers have occurred. My Mom has fallen, as warned,

hitting her head and receiving BLUNT FORCE TRAUMA TO THE HEAD, requiring

hospitalization. She also received lacerations and stitches, also requiring hospitalizations.

She also succumbed to 2 serious illnesses, both requiring hospitalizations, and the last one

was 1-2 week inpatient treatment when Lampl wrote me about life support and funeral

and burial arrangements. The Court ignored my requests to allow me to move my Mom

into the 3 bedroom, 2 bath home with caregivers, and I would have provided MUCH

BETTER CARE THAN LAMPL AND THE NURSING HOME PROVIDE. In addition to collecting

probably in the neighborhood of $750,000- $1,000,000 for my Mom's care, which has

been grossly deficient and negligent and now has her pounding her head into the floor and

contracting serious bacterial Infections, and also has rendered her blind. I would like to

provide this Court a brief history of this matter, so it will have a general understanding of

the facts of this case and what has and what is occurring here.




                                     HISTORY

       The history of this matter will read like a 60 minutes or 20/20 story, because it is

(and may be some day). It is a tragic story, but true, and it is the worst travesty of justice

and miscarriage of justice I have ever been aware of.

       I am a 63 year old attorney, living and practicing in Walhalla, SC, and I have

practiced for 38 years. I think during that time I have developed a pretty good reputation


                                                3
  8:18-cv-03057-BHH-KFM          Date Filed 12/17/18     Entry Number 27      Page 4 of 18




for working hard, and diligently and zealously representing my clients. I think I have also

developed a reputation for truth and honesty, as contained in Certifications done by one

retired Judge and the sitting Probate Judge of Oconee County, in Certifications filed with

the New Jersey Courts.

       My Mom, Charlotte Shayne, is now 96 years of age. She lived in South Carolina for

30 years and has many substantial ties to this state. In 2004, she moved to New Jersey,

which turned out to be the biggest mistake of her life and her downfall, both financially

and physically.

       When I took care of her in South Carolina, she was in perfect shape- she walked 1-2

miles per day, she had a sharp mind (we scrabbled and hit 600-700 games about every

time), she had no problem sleeping, and her eyesight, after I took her to Emory University

for treatment (16 hour round trip), was 30/20- better than perfect, and she had 10 and 12

eye pressure, and she had NO MEDICAL PROBLEMS AND TOOK NO MEDICATION FOR ANY

PROBLEMS. Now- she has horribly deteriorated under the care of Sondra Lampl, a niece,

and the facilities (Abrams House- an assisted living facility with a nurse, owned by the

Greenwood House) and the Greenwood House- nursing home where she presently resides),

and she is non-ambulatory, she has horrible dementia- she doesn't know who my Dad/her

husband was, she is blind, she does not get adequate sleep and according to caregivers for

an extended period of time got no sleep, which has caused the serious deterioration of hr

dementia, she has severe Parkinson's, was never properly treated for stress or inability to

cope, etc. This is all due to inadequate and improper treatment, and I have medical

support for that. I have attached as Exhibit 2 a chart for you to show my Mom's condition

under me and the condition after care by Lampl and the facilities, as well as the Dr. Billy

Campbell Certification which verifies what I have stated above.



                                               4
  8:18-cv-03057-BHH-KFM          Date Filed 12/17/18     Entry Number 27      Page 5 of 18




       Sondra Lampl, my Mom's niece who has been my Mom's mentor and was operating

under ALLEGED powers of attorney (both durable and medical), in actuality, had and has

neither. Her alleged Medical Power of Attorney was merely a Living Will and did not

comply with either New Jersey or South Carolina law, and her alleged Durable Power of

Attorney did not comply with either State's statutes and was legally insufficient and invalid

as well. The only Court to hear that issue-the South Carolina Court, found both documents

legally insufficient and non-compliant with either state's laws, and found she did not

possess a valid power of attorney, durable or medical, at all. OF COURSE, THE NURSING

HOME GLADLY HONORED THEM ANYWAY, AS THEY COULD THEN RETAIN MY MOM AND

MAKE MORE MONEY-AND DID NOT HONOR MY POWERS OF ATTORNEY-ALL 3 VALID- NOR

MY COURT ORDER.

       My Mom arrived in New Jersey in perfect shape. Sondra Lampl, a niece of hers who

had only visited one time in the 30 years she was in South Carolina, was her mentor and

advisor in New Jersey. At the time she moved to New Jersey, my Mom began having

problems coping with everything (opening mail was a traumatic event for her) and I was

beginning to get her treatment at the time she moved to New Jersey. Lampl was advised

that she definitely needed treatment for this stress and inability to cope, and refused to get

treatment. A medical expert (Dr. Campbell) said that it is a commonly recognized fact that

stress causes or exacerbates medical problems, and in my Mom's case, to a reasonable

degree of m medical certainty, her medical problems she has now were caused or

exacerbated by Lampl not getting this necessary treatment. Her medical condition has

deteriorated tremendously since coming to New Jersey, and she went from ambulatory to

non-ambulatory, no sleep problems to little to no sleep and ineffective treatment for that, a

sharp mind to severe dementia, now not even remembering her husband (and definitely



                                               5
  8:18-cv-03057-BHH-KFM           Date Filed 12/17/18      Entry Number 27       Page 6 of 18




the worsening caused by lack of sleep), better than perfect eyesight to legally blind and

probably completely blind (she's been keeping her eyes closed), due to inadequate

treatment, and then non-compliance by Lampl and the nursing home, no signs of

Parkinson's to advanced Parkinson's etc. Her medical condition has been obliterated

under the care of Lampl and the assisted living/nursing home, and while they conveniently

blame old age, she was old when I cared for her and she was in perfect health, and there is

medical proof and documentation that the deterioration is due to improper and

inadequate care in many respects.

       About 2-3 years ago, Lampl called me and asked for help with my Mom's finances.

It took about 1 minute, based upon questions by me and use of a calculator, to figure out

that Lampl was spending at that time $162,000 on my Mom's care (although she had no

idea how much she was spending). That number swelled to $300,000 per year. My Mom

had started falling, and caregivers were needed. Because of her lack of sleep, 24/7

caregivers ended up being needed and they were necessary to prevent her from falling.

She's had those for about 3 years.

       After not getting cooperation from Lampl and her apparently changing her mind

after she agreed to my Mom coming to live in South Carolina in the beautiful 3 bedroom, 2

bath home in South Carolina she had lived before, with 24/7 caregivers I was going to

provide. and for me to properly care for her, as I did before, I filed an action for

Conservatorship and Guardianship in South Carolina. The South Carolina Court clearly had

jurisdiction under the Substantial Connections and Substantial Ties doctrine (Charlotte

lived there for 30 years- most of her adult life and 3 times as long as New Jersey), she had

by far her closest living relative there- her son, and only child, she had bank accounts,

friends there, and she had a house she previously lived in waiting for her in South Carolina



                                                6
  8:18-cv-03057-BHH-KFM          Date Filed 12/17/18     Entry Number 27     Page 7 of 18




to live in). The Court was concerned about Ms. Lampl's excessive spending and her

depleting Ms. Shayne's assets, and Ms. Shayne's significantly diminishing health, and

issued a Temporary Order appointing me Conservator and Guardian over her. Armed with

3 Powers of Attorney and a Court Order appointing me Conservator and Guardian, I went to

New Jersey to pick my Mom up and was met with resistance from the assisted living

facility, Lampl and her attorney, and then the police. They attempted to arrest me for

kidnapping. They physically prevented me, ILLEGALLY and without any authority from any

Court, from taking my Mom home. They violated the Full Faith and Credit Clause and the

United States Constitution, as well as the South Carolina Order.

       I returned to South Carolina and a Final Order was issued appointing me as

Conservator and Guardian for her on July 28, 2017 (copy attached as Exhibit 4). The Court

had appointed a Guardian Ad Litem/ Attorney for Ms. Shayne, Charlotte was served the

pleadings and notice of the hearing, there was an abundance of testimony and evidence

presented, all of Ms. Shayne's legal rights were protected, and the Court ruled that I was an

EXCEPTIONAL CAREGIVER for my Mom, that I was well qualified to be her Guardian and

Conservator, and that my appointment was clearly in my Mom's best interest. The Court

found my plan for care for my Mom a good solid plan and in her best interest and found

Lampl's financial management deficient and her spending outrageous and unnecessary

and her plan of care ill advised. They also issued a pick up order.

       My experience with the New Jersey Court system has been abysmal- just one

miscarriage of justice after another- and I have lost about 30 Motions in a row in the New

Jersey Court system. Judge Innes- the Judge on all of those except a few recently, was the

presiding Judge- on both the Guardianship action and the civil trial actions. He was biased

and bigoted and he exhibited his bias and prejudice openly and blatantly. I did not win a



                                               7
  8:18-cv-03057-BHH-KFM          Date Filed 12/17/18     Entry Number 27       Page 8 of 18




single Motion In front of him. He made inappropriate comments about South Carolina,

threatened me with attorney grievances and I told him he was subject to the Code of

Judicial Conduct, and even after that he continued to preside and failed to recuse himself,

made up unfound findings of fact which had no basis in fact at all, did not care if I was

served or not and proceeded forward anyway, and refused to schedule or hear my Motions.

He denied my standard discovery, did not make Lampl provide an accounting after

spending about $1,000,000 of my Mom's money (even though New Jersey statute required

her to provide an accounting- The Judge violated the law) or her medical records, unjustly

accused me of lying in the SC Petition, which in itself was a lie (and refuted by a

Certification by the South Carolina Judge), personally went to the Clerk's office to block me

from filing papers and struck my pleadings without a Motion filed or my having an

opportunity to be heard. He accused me of lying, brought up on his own, in the middle of

an unrelated Motion hearing, and it was a false accusation, and a very weak attempt to

discredit me, but that also made him an adversary instead of an impartial judge. He

allowed a Court appointed attorney for my mom to continue to serve after repeating the

lies of the nieces' attorney (proven in writing to be lies), refusing to even meet or speak to

me, discarding ALL of my evidence, etc. Judge Innes' jurisdictional ruling on the

Guardianship case was made by him when he did not even read the Order he was deciding

on or ANY of my evidence. He allowed cases to proceed forward when I was not served,

and in which the Greenwood House's own Proof of Service had them serving what I believe

is an empty lot owned by the City, next to Arby's. We made 2 Motions to Recuse, of course

all denied by him, and he refused to issue an Order for 5 weeks after the Return date and

denied a continuance so I COULDN'T APPEAL ON THE RECUAL BEFORE THE FINAL

GUARDIANSHIP HEARING. I DID NOT EVEN SHOW UP FOR THAT AS IT WAS A 0% CHANCE



                                               8
  8:18-cv-03057-BHH-KFM          Date Filed 12/17/18      Entry Number 27       Page 9 of 18




OF WINNING ANYTHING IN FRONT OF THIS JUDGE, and he completely took away my ability

to prepare for the case by denying any and all discovery requests by me, but I issued a

letter stating that I contested the Jurisdiction of the Court and the legitimacy of this

particular Court- it was a total 100% joke and complete travesty of justice. And so that's

how the New Jersey proceedings have been. The opposing attorneys continuously lie, over

and over again, but in New Jersey, not only are they not sanctioned or punished by the

Court for lying, they are rewarded for that. It is a very corrupt system. It was a nightmare

and I couldn't even win a single Motion and the other side won every Motion they made-I

lost more Motions in this case than in 38 years of practicing law- multiplied by about 10.

The conduct of the Judge certainly is an issue, and one reason I cannot return to New

Jersey and expect fair proceedings, as it hasn't happened yet. All one can expect are fair

proceedings, and that has not and will not occur in New Jersey, and I would beg this Court

to take charge of these proceedings and afford everyone a fair and just proceeding, as I

would expect this Court to afford everyone. Discover Bank should not take a position

either way on that and certainly should not Insist on one jurisdiction over another- the

South Carolina Court should decide that Issue, and since the assets are from South

Carolina and I contend the South Carolina Court had jurisdiction over the Guardianship

proceedings and the New Jersey Court had no Jurisdiction over me regarding the current

alleged Judgment, and it did not have jurisdiction In the Guardianship case (the South

Carolina proceedings had already finished before Lampl legally filed In New Jersey), the

South Carolina Court should preside over these proceedings, and afford fairness and

justice for all.

        The case resulting in this alleged Judgment Is a case brought by the nursing home

against my Mom, Charlotte Shayne and myself. There were 3 causes of action- Count 1-



                                                9
 8:18-cv-03057-BHH-KFM          Date Filed 12/17/18     Entry Number 27       Page 10 of 18




breach of contract- Count 2- involving monies held in escrow- my Mom's funds from a bank

account (now moot), and Count 3-fraudulent conveyance. Count 2 is moot and I was not

involved in Count 1 because I never did contract with or agree to pay Greenwood House,

and in fact tried to move my Mom from the nursing home to South Carolina, armed with a

COURT ORDER from South Carolina and 3 separate Powers of Attorney, and was illegally

prevented from taking her and they tried to arrest me for kidnapping.

       Anyway, regarding this alleged judgment, a hearing was scheduled for October 9 in

Trenton. I wrote to the Court beforehand and asked for a continuance, and did note that I

knew the Court was hearing several of my Motions, but I did not see any nor was I aware of

any Motions filed by the Greenwood House which were pending, and did not know what

Motions of theirs were hearing. Anyway, shortly before the scheduled hearing, my best

friend, who was suffering from leukemia, had a sudden downward turn in her condition,

and she was diagnosed as terminal. As her best friend, Power of Attorney and Personal

Representative of her estate, I HAD to be at the hospital, and I was the only one she told of

her serious illness (she's a very private person). I wrote to the Court 2 times regarding this

emergency situation and asked for a continuance based on this extreme emergency. I

heard nothing back and was basically at the hospital all day every day, and checked my

office on October 10 in the early morning, and noticed something in my fax machine. It

was a judgment against me for approximately $191,000 for fraudulent conveyance,

obtained based upon a Motion for partial Summary Judgment. My friend survived that

week and I found out that this was based upon a Motion by Greenwood House that I had

never received AND WAS NEVER SERVED. This had happened before throughout this case-

and I have constantly been fighting from behind and an uphill battle- the Plaintiff has

served me at a farm field fence in a pasture, a rental house and the house my Mom used



                                               10
 8:18-cv-03057-BHH-KFM          Date Filed 12/17/18     Entry Number 27       Page 11 of 18




to live in and I am holding for her now that I never lived at and never received mail at, and

never gave that address out to anyone to serve anything to (nor did I give any of these

addresses to serve papers to), my office street address which has no mailbox and cannot

receive mail and. lastly, their Proof of Service on a previous Motion of Consolidation and

Sealing the record had them serving what I believe is an empty lot owned by the City

across from Arby's. I never got or saw the Motion. I immediately did a Motion to Vacate

and a Motion for Reconsideration in the alternative. I subsequently made an Emergent

Motion to Strike their cause, or for the Court to continue the hearing, order them to serve

me, and have an opportunity to review and respond. I never saw the Motion and

attachment (170 pages) until it was handed to me the night before the hearing, and I did

not have time to respond. The Court denied all my Motions. I did submit 2 Certifications

from me and could not respond to or review their Motion and Attachments, and also I did

not have time to get the transcript from a hearing in April in which Greenwood House

admitted that I did not contract with them or obligate on behalf of my Mom or myself to

them in any manner, and that I was not responsible for my mom's bill to them (there was a

delay because the case was sealed- done when they served an empty lot). The nursing

home tacked on an additional $80,000 in attorney's fees and over $7,000 in costs- JUST

FOR THAT ONE CAUSE OF ACTION.

       I vehemently object to this judgment and am appealing. I NEVER DID

FRAUDULENTLY CONVEY ANYTHING. I was appointed as Conservator and Guardian of my

Mom by the South Carolina Probate Court in February 2017 (Temporary Emergency

Appointment) and at all times have acted responsibly and prudent in protecting and

attending to her assets. My Mom's niece, acting under a purported Medical Power of

Attorney and Durable Power of Attorney in New Jersey, has supervised the complete and



                                               11
 8:18-cv-03057-BHH-KFM          Date Filed 12/17/18      Entry Number 27       Page 12 of 18




utter destruction of my Mom's health (she is a horrible and negligent caregiver), and she

unnecessarily and recklessly spent $1,000,000 of my Mom's assets-her lifetime savings.

have accounted for the proper spending and management of my Mom's money to the

Probate Court of Oconee County , SC and also to the Social Security Administration (I am

her Representative Payee) and the latter issued a letter that I have appropriately managed

my Mom's money ( Exhibit 5). THE PROBATE JUDGE ISSUED A CERTIFICATION that the

allegation of fraudulent conveyance was ludicrous, ridiculous and false (Exhibit 6), and also

verified I had done a complete accounting to the satisfaction of the Court. I also did an

Accounting which was filed in New Jersey (Exhibit 7).1 had Certifications from individuals

who said I was the most honest person they've ever known, and the Court even waived

bond for me because of my reputation for truth and honesty. I ABSOLUTELY DID NOT

MAKE A FRAUDULENT CONVEYANCE. THERE IS NO EVIDENCE I DID ANYTHING

FRAUDULENTLY. In fact, the money was to be used for my Mom's care at the house I was

providing to her for free in South Carolina (a 3 bedroom 2 bath brick home), and the cost of

the caregivers. Once I was denied taking her, I HAD NO CREDITORS. SO HOW COULD

THERE BE FRAUDULENT CONVEYANCE? The transfers to secure and protect my Mom's

assets, done under a Court Order, were done even before the Greenwood House's actions

and for bills that were not even incurred yet. The action by Greenwood House was filed in

July- well after I received my Mom's monies in March. There were transfers of money- as

all Conservators do, but nothing fraudulent. An accounting of the funds is done, and

attached as Exhibit 7. The day of or after the hearing, the Greenwood House apparently

sent a letter to Discover Bank asking to freeze all my accounts- and I received no notice or

anything- I think this was clearly done illegally, and I only found out when I called Discover

to get some money- and they froze ALL MY PERSONAL ACCOUNTS- almost $300,000 worth



                                               12
 8:18-cv-03057-BHH-KFM             Date Filed 12/17/18   Entry Number 27          Page 13 of 18




of funds- all my earnings and savings from 38 years of practicing law. They did not send

me any type of notice- and they did not register this "freeze" or any Orders, none of these

assets were my Mom's and all monies frozen were generated in and from South Carolina,

and sent to the banking institution from South Carolina.

       I am appealing this fraudulent conveyance on several grounds. First and foremost,

there was no fraudulent conveyance. While transfers were made, they were done with the

sole intent to preserve and protect my Mom's money after Sondra Lampl, the niece, has

spent $1,000,000 of my Mom's money and has extinguished all my Mom's assets, and for

what I had hoped for to be for the 24/7 caregivers she desperately needed. Standing, the

amount of the judgment, attorney's fees, jurisdiction- they will all be issues.

       That requests were made with Discover Bank to release my funds to me, as they

were improperly frozen. I was never notified by anyone about the freeze- I found out when I

tried to get some money- as Discover was holding ALL of my personal cash holdings

consisting of savings from 38 years of hard work. My office account was included in the

freeze. Checks written from several accounts bounced. They also froze about $100,000

more than the judgment. There was no recording of the judgment in South Carolina, no

proper procedure was followed, there was no writ of attachment- nothing. Discover Bank

never did reply or respond at all, and about 3 or 4 weeks went by. I had no noney to pay

bills or survive- it was all frozen.

       That the South Carolina Court issued an Order on October 17, 2018

ordering the Discover Bank to immediately unfreeze and return my assets they were

holding (Exhibit 8). This Order was served on their listed agent for service of process. They

did not respond at all and took no action- so they were ruled in for contempt. A hearing

was set and they did not respond again or attend the hearing. The Court held them in



                                                13
 8:18-cv-03057-BHH-KFM          Date Filed 12/17/18     Entry Number 27      Page 14 of 18




Contempt and issued sanctions (Exhibit 9). Again this Order was served. In all cases, it was

served upon their listed agent for service of process in South Carolina and well as being

sent to and faxed to their offices in Salt Lake City, Utah, and they acknowledged that they

received.

       After sanctions were issued, the Discover Bank filed a Motion to Stay the Sanctions,

and before I was served or had an opportunity to respond or be heard, the attorney for

Discover Bank and the Court had an improper ex parte communication and a Stay Order

(Exhibit 10) was unethically, illegally and improperly obtained and signed. Immediately,

the Discover Bank filed 2 federal actions, and hid behind those to prevent that illegal stay

from being corrected. This was a matter pending and an order improperly and illegally

issued BEFORE any federal litigation was pending- and this was illegal, unethical and

wrong- and I would seek a stay and permission to correct this Stay Order (at least this one

issue) issued BEFORE federal litigation, from this Court.

       That the issue of the money being frozen and returned to me immediately is and

was proper to be heard by and in the Court that appointed me- the SC Probate Court. An

Order was issued- and This Order should stand and be allowed to proceed forward with that

Court and no outside interference. If there is an lnterpleader, however- THIS SHOULD BE IN

THE SOUTH CAROLINA COURT. THIS COURT SHOULD ALSO DETERMINE THAT THE SOUTH

CAROLINA PROBATE COURT PROPERLY HAD JURISDICTION TO HEAR THIS MATTER AS IT

WAS THE COURT THAT APPOINTED MR. SHAYNE AND HE WAS ACTING UNDER THE SOUTH

CAROLINA COURT ORDER.

       THIS COURT SHOULD ALSO HEAR THE GUEARDIANSHIP JURISDICTIONAL DISPUTE-

WE HAVE 2 CONFLICTING ORDERS FROM 2 DIFFERENT STATES- IT IS CLEAR THAT SOUTH

CAROLINA HAS JURISDICTION AND HAD PROPER JURISDICTION AND ITS ORDER



                                               14
 8:18-cv-03057-BHH-KFM         Date Filed 12/17/18     Entry Number 27      Page 15 of 18




RECOGNIZED, AND THIS COURT SHOULD HEAR THAT MATTER. A MOTION OR SEPARATE

ACTION WILL BE BROUGHT IN THAT REGARD. THE SOUTH CAROLINA COURT CLEARLY HAD

JURISDICTION UNDER THE DOCTRINE OF SUBSTANTIAL TIES WE MET EACH AND EVERY

CRITERION}- AND ISSUED ITS ORDER BEFORE LAMPL EVEN FILED HER ACTION.UNDER

SUBSTANTIAL TIES (WE MET EACH AND EVERY CRITERION), THAT LAMPL WAS NOT

ENTlnED TO NOTICE AS NEITHER OF HER POA'S WERE LEGALLY VALID IN EITHER STATE,

AS FOUND BY THE COURT, THAT LAMPL SUBMITTED TO THE JURISDICTIONN OF THE SOUTH

CAROLINA COURT ON 5 OCCASIONS, AND THE SOUTH CAROLINA COURT RULED ON THE

JURISDICTIONAL ISSUE ON 3 SEPARATE OCCASIONS, AND THAT THE NEW JERSEY COURT

HAD NO JURISDl(CTION TO HEAR THE GUARDIANSHIP ACTION IN NEW JERSEY, AND THIS

COURT SHOULD ALSO HEAR THE JURISDICTIONAL CLAIM WITH REGARD TO THE CIVIL

JUDGMENT ISSUED HERE-THE COURT WHICH ISSUED THE JUDGMENT AGAINST ME IN THE

CIVIL CASE HAD NO JURISDICTION OVER ME IN THAT CASE- AND IT WAS A FRIVOLOUS

DECISION WHICH IS BEING APPEALED. I have been the victim of a totally corrupt New

Jersey system and the assets here were Illegally frozen and should be released to me

immediately per the South Carolina Probate Court Order.

       There are several separate and distinct issues here. The issue it appears that the

Discover Bank comes to you about is regarding the unfreezing of the money and the return

of the money to me. This Is totally different than who is entitled to the money. This Court

should hear the issue about the improper freeze and determine, after a full hearing, that

the accounts were improperly frozen and should be immediately returned to me. There

was no recording of any New Jersey Order In South Carolina. There was no writ of

attachment or execution by our Sheriff. It is my understanding that the purpose of the

freeze was to secure my Mom's assets that Greenwood House thought I was holding; BUT



                                              15
 8:18-cv-03057-BHH-KFM          Date Filed 12/17/18     Entry Number 27        Page 16 of 18




NONE OF THESE ARE MY MOM'S ASSETS. They are at other institutions- and these are not

my Mom's. They are my office account, my personal checkbook, and my lifetime savings.

I would ask this Court to unfreeze my assets. It is also making a very unfair playing field

with ALL my savings and assets frozen.

       With regard to who eventually will get this money, that is a separate and distinct

issue, because I am challenging jurisdiction over me in that case in the first place, and I

think that I have an extremely strong case that the New Jersey court had no jurisdiction

over me- I had NO CONTACTS WITH THE STATE (I believe I visited three times in 50 years,

which is way, way less than even minimal ties), and I did not contract with or have any

agreement with the Greenwood House for payment and tried to remove my Mom from

New Jersey and take her home. The Greenwood House acknowledged, on the record (to be

produced- transcript ordered) that I did not contract with them, agree to in any manner, or

are responsible for their bill. In addition, plain and simple, there was no fraudulent

conveyance. THERE WERE NO CREDITORS. THIS CASE WILL BE APPEALED AND IT WILL

PROBABLY BE AN EXTENDED TIME BEFORE ANY FINAL DECISION; SO THE MONEY SHOULD

NOT BE TIED UP AND FROZEN THIS ENTIRE TIME. The Greenwood House has spent this

whole case, from the beginning, trying to grab money and assets. This Court should deal

with the freeze, and either let the Probate Court finish dealing with that and put an

injunction on any outside interference by any Court or deal with the freeze issue itself. It

should also be noted that the inltlal freeze paperwork had a Judgment for $191,000 and

nearly $300,000 of my assets were frozen- so nearly $100,000 was a totally improper

freeze. You can't just hold money and wait- there is no such thing as a pre-freeze.

       Also, if there is an lnterpleader, I would ask this Court be the Court to hear the

lnterpleader action, on several basis', including that the funds are totally South Carolina



                                               16
  8:18-cv-03057-BHH-KFM          Date Filed 12/17/18     Entry Number 27       Page 17 of 18




funds. I would also seek for this Court to make a determination as to whether New Jersey

had jurisdiction over me to hear the collection case, and I contend it did not, and to decide

between the 2 jurisdictions about the Guardian action, which I contend is clearly South

Carolina for many, many reasons, and that New Jersey did not and never had jurisdiction

over that. For all these reasons, I would ask the Court to reject the relief sought by the

Discover Bank. I would ask for an immediate pre-trial conference with the federal

magistrate or judge to discuss this case further, to be scheduled as soon as possible. I will

be making additional Motions and filings shortly, and I would ask this Court to hold this

case open without any action until then.

       If this Court does not protect its citizen against the corrupt, bigoted, biased and

unjust New Jersey system, then he corrupt people and system in New Jersey will then have

successfully illegally violated the United States Constitution in initially preventing me from

taking my Mom home with 3 Powers of Attorney AND a Court Order, the nursing home and

Lampl holding her there with no valid powers of attorney or Court Order, and then not

honoring my valid POA's and Court Order, honoring an incorrect decision by

a corrupt, incompetent, bigoted, biased judge who did not even read the Order he was

deciding upon nor any other of my evidence before making a bad decision on jurisdiction,

the nursing home and Lampl ignoring the Certification of My Mom's everyday caregiver

stating the move to the Greenwood House and removing my Mom's 24/7 caregivers would

put her life, limb and safety in danger, then her suffering BLUNT FORCE HEAD TRAUMA,

and lacerations and cuts as a result. as well as life threatening illnesses. Lampl spending

about $:l,OOO,OOO of my Mom's assets and the nursing home collecting a great majority of

that and both exhausting all my Mom's assets, them taking away her 24/7 caregivers

which were necessary to prevent her from falling, causing her BLUNT FORCE HEAD



                                               17
 8:18-cv-03057-BHH-KFM           Date Filed 12/17/18        Entry Number 27      Page 18 of 18




TRAUMAS AND LACERATIONS AND CUTS REQUIRING SUTURES (at age 96), and her

contracting very serious infections and illnesses and now, after they've collected

$1,000,000 from my Mom, trying to extract another $300,000 from me for fraudulent

conveyances when there were no fraudulent conveyances, no creditors , when ALL FUNDS

WERE ACCOUNTED FOR TO THE COURT AND THE SOCIAL SECURITY ADMINISTRATION, and

when they didn't even serve the pleadings on me and had the hearing when I was in the

hospital with my terminally Ill friend.     I would urge this Court to not allow this New Jersey

injustice and this travesty of Justice to continue, and either uphold the Probate Court's

ruling of the Illegal freeze of my lifetime savings from South Carolina, and order Discover

Bank to return It immediately, or order any interpleaders to be done, involving South

Carolina assets, to be done in South Carolina, and hear the other jurisdictional claims and

retain Jurisdiction over them. I vehemently object to the Discover Bank's Motions and

again ask for a pre-trial conference to be scheduled. Therefore, I would urge that the

Plaintiff's Motions be denied and/or stayed and the jurisdiction of this Court continue, as it

was Discover Bank who filed this action as well.


                                     Respectfully submitted,


                                          ~~
                                          Leslie Jay Shayne a/k/a Les
                                                 Shayne, Pro Se
                                          Post Office Box 503
                                          Walhalla, South Carolina 29691
December 15, 2018                         Tel: 864 638-5146
Walhalla, South Carolina




                                                   18
